Title: From John Adams to Henry Guest, 3 January 1799
From: Adams, John
To: Guest, Henry



Sir
Philadelphia Jan. 3d 1798 1799

I have just received your favor of the first of this month, and am much pleased that you think my answers to addresses patient, fatherly, and patriotick. I believe with you in the profound patriotism at the bottom of the hearts of our Countrymen, very universally. Clitus I think describes the ship in more danger than she is.
I received the panegyrick on  Gen. Anchoret and a political speech and read them with pleasure.
The coat of mail, if it answers your description must be a useful invention. Do you think the French will come here with their baygonets to pierce it?
I care very little what shall be written on my grave stone, only I hope it will tell no untruths. I like your epitaph well as any.
Who British, French & Moorish wiles withstood
Not for his own but for his Countrys good.
As I don’t choose to correspond with any one who is ashamed of his correspondent I shall certainly frank this letter, for to you it will not be worth the postage.
With esteem I am Sir your most obedient / Servant

John Adams